United States Court of Appeals
                                                                            Fifth Circuit
                                                                         F I L E D
                      UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                          June 16, 2005

                         _______________________                     Charles R. Fulbruge III
                                                                             Clerk
                               No. 04-40880
                         _______________________

                           GEORGE D. MALENFANT,
                                                            Plaintiff-Appellant,

                                     versus

                    BEATTY STREET PROPERTIES, INC.;
                   M/V HOUSTON PILOT BOAT NUMBER 1,
                                              Defendants-Appellants.


            Appeal from the United States District Court
                 for the Southern District of Texas
                           No. 3:03-CV-434


Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

           The court has considered this case in light of the

briefs, oral argument and pertinent portions of the record. Having

done so, we find no reversible error of law or fact on liability

and   affirm   that    part   of    the    district    court’s    decision       for

essentially the reasons it stated.

           The district court, however, failed to consider Beatty’s

claim for maintenance and cure.           We must remand for a resolution of

that claim.

           Accordingly,       the   judgment    of    the    district   court     is

AFFIRMED IN PART, VACATED AND REMANDED IN PART.


      *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.